                         Case 19-17977-SMG                              Doc             Filed 04/15/20       Page 1 of 2
 Fill in this information to identify the case:
 Debtor 1                   _Brenda Lee Wade-Lester___________________________________

 Debtor 2
 (Spouse, if filing)        ________________________________________

 United States Bankruptcy Court for the:__Southern_____             District of __FL_____
                                                                              (State)

 Case Number _19-17977-SMG________________________


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                 12/16
If the debtor’s plan provides for payment of post-petition contractual installments on your claims secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing
that you assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.
Name of creditor: U.S. BANK TRUST NATIONAL ASSOCIATION AS                                     Court claim no. (if known): 5
TRUSTEE OF TIKI SERIES IV TRUST

Last four digits of any number you use to
identify the debtor's account:        9450

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

:             No
9             Yes. Date of the last notice:

 Part 1:               Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an
 amount, indicate that approval in parentheses after the date the amount was incurred.
 Description                                                                              Dates incurred                      Amount
 1. Late charges                                                                                                                               (1) $
 2. Non-sufficient funds (NSF) fees                                                                                                            (2) $
 3. Attorney fees                                                                                                                              (3) $
 4. Filing fees and court costs                                                                                                                (4) $
 5. Bankruptcy/Proof of claim fees, includes payment history/410A.                        11/01/2019                                     (5) $ 300.00
 6. Appraisal/Broker's price opinion fees                                                                                                      (6) $
 7. Property inspection fees                                                                                                                   (7) $
 8. Tax advances (non-escrow)                                                                                                                  (8) $
 9. Insurance advances (non-escrow)                                                                                                            (9) $
 10. Property preservation expenses. Specify:                                                                                                 (10) $
 11. Other. Specify: Response to Objection to Claim, specifically Review                  04/08/2020                                   (11) $ 1,375.00
 Objection to Claim filed by the Debtor; Communicate with Creditor to
 discuss the Objection, the potential liability on the part of the Creditor, and
 our suggested strategy for proceeding in regards to the Objection; Prepare
 Response to Objection and file with Court; Continued communication with
 counsel for the Debtor in an effort to resolve the Objection; Review notice
 of hearing on the Objection and prepare for attendance at hearing; Attend
 one (1) preliminary haering in regards to Objection and notify Creditor of
 result of the hearing.
 12. Other. Specify: Response to Amended Objection to Claim, specifically                 04/15/2020                                    (12) $ 825.00
 Review Objection to Claim; review the Proof of Claim and explain
 Debtor’s objection to same and our recommendation. Telephone calls and
 emails with Creditor in reference to the Objection to Claim and draft
 appropriate Response.Attendance at one (1) preliminary hearing on
 Objection to Claim filed by Debtor. Draft/review appropriate Order and
 update Creditor with results and strategy going forward.
 13. Other. Specify:                                                                                                                          (13) $

Official Form 410S2                                   Notice of Postpetition mortgage Fees, Expenses, and Charges                                Page 1
                                Case 19-17977-SMG                  Doc        Filed 04/15/20            Page 2 of 2
 14. Other. Specify:                                                                                                                            (14) $
 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §1322(b)(5) and
 Bankruptcy Rule 3002.1.
Debtor 1 _Brenda Lee Wade-Lester_________________                   Case number (if known)_19-17977-SMG_______________

 Part 2:      Sign Here
 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.
 9         I am the creditor.
 :         I am the creditor's authorized agent. (Attach copy of power of attorney, if any.)
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information, and
 reasonable belief.

  I declare under penalty of perjury that the information provided in this claim is true and correct and to the best of my knowledge, information,
 and reasonable belief and is specifically based upon the Creditor's pre-filing verification and approval of the content of this notice of post-petition
 fees.
                       /s/ Jessica Hicks                                           Date April 15, 2020
                       Signature


 Print:                Jessica Hicks                                               Title Attorney



 Company               Kass Shuler, P.A.

                       1505 N. Florida Ave.
                       Tampa, FL 33602-2613



 Contact phone         (813) 229-0900      Email jhicks@kasslaw.com



                                                           CERTIFICATE OF SERVICE

          I HEREBY CERTIFY THAT a true and correct copy of the foregoing was furnished on April 15, 2020, by U.S. Mail and/or electronic
mail via CM/ECF to: Brenda Lee Wade-Lester , 3519 NW 32 Street, Lauderdale Lakes, FL 33309; Robin R. Weiner, Trustee P.O. Box 559007, Ft.
Lauderdale, FL 33355; Office of the United States Trustee 51 Southwest First Avenue, Suite 1204, Miami, FL 33130.



                                                                                 /s/ Jessica Hicks
                                                                                 Jessica Hicks (x1465)


1911506/mlh




Official Form 410S2                              Notice of Postpetition mortgage Fees, Expenses, and Charges                                       Page 2
